                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

CONTRELL HENDERSON                                                              PLAINTIFF

V.                          CASE NO. 4:19-cv-00491 JM

TONEY BRASUELL, et al.                                                       DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       IT IS SO ORDERED this 3rd day of September, 2019.


                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
